DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 2, 6, 7, 9-12, 14-19, 21-31, and 33 are currently pending.
4.	In the reply filed on December 11, 2018, applicant elected without traverse Group I, now claims 2, 6, 7, 9-12, 14-19, 21-31, and 33, Artemisia capillaris for species A, Aloe barbadensis for species B, aloesin for species C, Schisandra chinensis for species D, schisandrin for species E, malic acid for species F, and milk thistle for species G (by virtue of the amendment).
5.	Claims 2, 6, 7, 9-12, 14-19, 21-31, and 33 are examined on the merits in regards to the elected species.

Claim Objections
6.	As discussed in the previous Office action, claim 22 is objected to because of the following informalities:  this claim depends from cancelled claim 20.  It appears that it should depend from claim 19 and is examined accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.	Claims 2, 6, 7, 9-12, 14-19, 21-31, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the claimed composition is directed to patent eligible subject matter because the combination of the ingredients exhibits activity not seen in the individual components as evidenced by Example 22 in the specification.  However, Example 22 in the specification shows the results for a combination of Schisandra chinensis, Artemisia capallaris, and aloe extract N931.  These results are not commensurate in scope with the broadly claimed invention because the results are shown for one type of extract for each of the ingredients. The claims are not limited to these embodiments. MPEP section 2106.04(b)-II specifically states, “a nature-based product limitation may encompass both eligible and ineligible products... it is a best practice for the examiner to point out the broadest reasonable interpretation and recommend an amendment, if possible, that would narrow the claim to those embodiments that are not directed to products of nature, or that are otherwise eligible…”.  Thus, claims can encompass both eligible and ineligible embodiments and the claims should be limited to eligible embodiments.  There at least 20,000 different species in the Artemisia genus and at least 25 different species in the Schisandra genus.  There is no evidence or expectation that the results seen for an extract of A. capillaris would also be seen for the other 20,000 types of Artemisia species.  In addition, there is no evidence or expectation that the results seen for an extract of S. chinensis would also be seen for the other 25 types of Schisandra species. Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the 
Applicant also argues that the claims are directed to eligible subject matter because “given that claim 2 focuses on a process of practically applying a composition to treat a particular condition or disease – and not on the product per se – the claim would qualify as eligible subject matter…”.  However, claim 2 is directed to a composition rather than a process as asserted by the application.  A recitation of intended use is not a substitute for the steps of a specifically claimed method.  Methods steps are needed to show a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above there are not elements in addition to the natural products.

Claim Rejections - 35 USC § 103
8.	Claims 2, 6, 7, 9-12, 14-19, 23-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0092584) in view of Kim (WO 95/23604) and He (Experimental and Therapeutic Medicine (2012), vol. 4, pp. 645-648) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
…the Lee and Kim references do not show the extracts being enriched for specific components, as defined herein. And while the He reference shows that a polysaccharide can be extracted from the Artemisia extract, there’s nothing to suggest that one would enrich Artemisia extract for that polysaccharide and utilize the entire extract - an extract that includes other constituents. Extracting a constituent and purifying it is different that raising its concentration in a complicated extract and keeping it as a part of that extract. The Examiner appears to be playing on the word “extract”. In the case of He, the polysaccharide is extracted from the Artemisia and used by itself. In the current 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies outlined above are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Lee specifically teaches that the S. chinensis extract contains schisandrin and malic acid.  In addition, the reference teaches that the S. chinensis extract is made using ethanol (see paragraphs 7, 8, 23, 25, 28, 34, 49, 51, 87, 88, 93, 97, and 101).  Applicant’s specification discloses that an ethanolic extract of S. chinensis contains enriched amounts of malic acid and schisandrin (see Example 15).  In addition, Kim teaches that an aloe extract containing up to 100% aloesin is useful for treating liver disease.  Thus, Lee and Kim are considered to teach “enriched” plant extracts as claimed by applicant.
Furthermore, Applicant’s claim require an “Artemisia extract enriched for at least one polymer or biopolymer.”  The extract of He meets this limitation because it is an extract from Artemisia, i.e. the polysaccharide, which has an increased amount of the polymer, i.e. is enriched in the polymer, in comparison with the unextracted plant material.  Furthermore, He teaches that the polysaccharide extracted from Artemisia is useful for treating liver ailments.  Thus, an artisan of ordinary skill would have reasonably expected that the composition of Lee would be improved if the A. capillaris extract was modified to ensure that the active polysaccharide as taught by He was present in the extract composition taught by the references.  This extract would also contain additional components.  Therefore, applicant’s argument is not persuasive.  
Applicant also argues that the claimed combination of the three ingredients is patenable due to the synergistic qualities demonstrated in Example 22.  However, Example 22 in the .
9.	Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0092584) in view of Kim (WO 95/23604) and He (Experimental and Therapeutic Medicine (2012), vol. 4, pp. 645-648) as applied to claims 2, 6, 7, 9-12, 14-19, 23-31, and 33 above, and further in view of Hammerly (US 2002/0102237) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues this rejection in combination with the rejection based on Lee, Kim, and He.  Thus, a response to the arguments can be found above.

Double Patenting
10.	Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
11.	Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
12.	Applicant is advised that should claim 29 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	Regarding these objections, applicant states “The Applicants have reviewed the Examiner’s comments and will consider appropriate steps once one of these cases are allowed.”  Thus, these objections are still considered valid.


13.	No claims are allowed.

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655